Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 8/11/2020.
2.  Claims 1-20 have been examined and are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.  Claims 2-5 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following terms lack antecedent basis:	
(i) the client system (line 2 claim 2).  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.  Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faulhaber, Jr. U.S Patent No. 10,831,519.
As to claim 1, Faulhaber, Jr. teaches a method comprising: 
launching one or more virtual machines at an application platform (…the physical computing device(s) host one or more virtual machine instances…, lines 2-4 column 11); 
instantiating, at each of the one or more virtual machines, a machine learning model execution environment for an instance of a machine learning model (…provide a flexible execution environment in which machine learning models can be trained and executed irrespective of the type of machine learning model…, lines 43-46 column 3); 
loading, by a processing device, a respective instance of the machine learning model to each machine learning model execution environment (…A deployment request causes the model hosting system 140 to deploy a trained machine learning model into a virtual machine instance…, lines 18-20 column 12); and 
associating each loaded instance of the machine learning model with an application programming interface (API) endpoint (…the user may also configure and deploy an endpoint to be able to interact with the container 1022. For example, a user may create an endpoint configuration with an API call (e.g., a "CreateEndpointConfig" call) and then create the actual endpoint with another API call (e.g., a "CreateEndpoint" call). Such calls may be separate calls or consolidated into one call…, lines 15-19 column 29), the API endpoint to receive input data for the loaded instance of the machine learning model from a client device (…a user lines 36-38 column 13) and to return output data produced by the loaded instance of the machine learning model based on the input data (…use the input included in the execution request as an input parameter, and generate a corresponding output…, lines 61-63 column 13). 
As to claim 2, Faulhaber, Jr. further teaches receive a first request of the client system, the first request comprising first input data, provide the first input data as input for the loaded instance of the machine learning model, obtain first output data of the loaded instance of the machine learning model, and cause a first response comprising an indication of the first output data of the machine learning model to be sent to the client device (…The executable instructions can include input parameters, and the input included in the execution request can be supplied by the virtual machine instance 142 as the input parameters. With the machine learning model characteristics and the input parameters provided, execution of the executable instructions by the virtual machine instance 142 can be completed, resulting in an output.  In some embodiments, the virtual machine instance 142 stores the output in the model prediction data store 180. Alternatively or in addition, the virtual machine instance 142 transmits the output to the user device 102 that submitted the execution result via the frontend 149…, lines 1-13 column 14). 
As to claim 3, Faulhaber, Jr. further teaches identifying an audit record that is associated with the API endpoint; and recording audit information at the audit record, wherein the audit information comprises one or more of the first input data of the first request, the first output data of the first response, or contextual information with respect to the first request or first response (…periodically evaluate models during the training process and output metrics corresponding to the evaluation. Thus, users can review the metrics to determine if, for example, a machine learning model being trained is inaccurate and whether it may be beneficial for the training job to be stopped…, lines 22-27 column 3;…The ML model evaluator 128 can monitor virtual machine instances 122 as machine learning models are being trained, obtaining the generated model data and processing the obtained model data to generate model metrics. For example, the model metrics can include quality metrics, such as an error rate of the machine learning model being trained, a statistical distribution of the machine learning model being trained, a latency of the machine learning model being trained, a confidence level of the machine learning model being trained (e.g., a level of confidence that the accuracy of the machine learning model being trained is known, etc. The ML model evaluator 128 can obtain the model data for a machine learning model being trained and evaluation data from the training data store 160. The evaluation data is separate from the data used to train a machine learning model and includes both input data and expected outputs (e.g., known results), and thus the ML model evaluator 128 can define a machine learning model using the model data and execute the machine learning model by providing the input data as inputs to the machine learning model. The ML model evaluator 128 can then compare the outputs of the machine learning model to the expected outputs, and determine one or more quality metrics of the machine learning model being trained based on the comparison…, lines 9-34 column 9). 
As to claim 4, Faulhaber, Jr. further teaches performing one or more operations using the audit information of the audit record, the one or more operations comprising a validation operation (…periodically evaluate models during the training process and output metrics corresponding to the evaluation. Thus, users can review the metrics to determine if, for example, a machine learning model being trained is inaccurate and whether it may be beneficial for the training job to be stopped…, lines 22-27 column 3) to validate the first output data obtained from the loaded instance of the machine learning model at the respective virtual machine of the one or more virtual machines against second output data obtained from another loaded instance of the machine learning model at another respective virtual machine, the second output data obtained by applying the first input data as input to the other loaded instance of the machine learning model (…the evaluation data can be data that is separate from the data used to train machine learning models. The evaluation data can include input data and known results that occurred or were formed as a result of the input data. In some embodiments, the ML model evaluator 128 executes a machine learning model defined by the retrieved model data using input data included in the evaluation data at (9). The ML model evaluator 128 then compares outputs of the machine learning model defined by the retrieved model data with known results included in the evaluation data to determine a quality metric of the machine learning model at (10). For example, the quality metric can be determined based on an aggregated difference (e.g., average difference, median difference, etc.) between the machine learning model outputs and the known results…, lines 16-31 column 18). 
As to claim 5, Faulhaber, Jr. further teaches performing a data processing operation on the audit information to generate an audit data output; and providing a graphical user interface (GUI) to the client device that presents a graphical representation of the audit data output (…periodically evaluate models during the training process and output metrics corresponding to the evaluation. Thus, users can review the metrics to determine if, for example, a machine learning model being trained is inaccurate and whether it may be beneficial for the training job to be stopped…, lines 22-27 column 3). 
As to claim 6, Faulhaber, Jr. further teaches receiving, from the client device, an authentication request comprising authentication credentials corresponding to an account; authenticating the account based on the authentication credentials; and generating an access token based on the authentication, wherein the access token to allow the client device to access the API endpoint (…The frontend 129 processes the requests and makes sure that the requests are properly authorized. For example, the frontend 129 may determine whether the user associated with the training request is authorized to initiate the training process…, lines 43-47 column 15). 
As to claim 7, Faulhaber, Jr. further teaches receiving a request by the client device to configure the API endpoint and identifying configuration information specified by the request and stored at the application platform, wherein an identifier of the machine learning model and a resource locator of the API endpoint are specified by the configuration information (…the user may also configure and deploy an endpoint to be able to interact with the container 1022. For lines 15-19 column 29).
 As to claim 8, Faulhaber, Jr. further teaches the configuration information further specifies quality of service parameters, the method further comprising: monitoring quality metrics indicative of the quality of service parameters specified by the configuration information subsequent to configuring the API endpoint (…periodically evaluate models during the training process and output metrics corresponding to the evaluation. Thus, users can review the metrics to determine if, for example, a machine learning model being trained is inaccurate and whether it may be beneficial for the training job to be stopped…, lines 22-27 column 3); 
determining that one or more of the quality metrics satisfy a threshold and responsive to determining that the one or more of the quality metrics satisfy the threshold, adjusting a number of the one or more virtual machines executing at the application platform and associated with the API endpoint (…While the machine learning model is being trained, a user, via the user device 102, can access and retrieve the model metrics from the training metrics data store 165. The user can then use the model metrics to determine whether to adjust the training process and/or to stop the training process. For example, the model metrics can indicate that the machine learning model is performing poorly (e.g., has an error rate above a threshold value, has a statistical distribution that is not an expected or desired distribution (e.g., not a binomial distribution, a Poisson distribution, a geometric distribution, a normal line 39 column 9 to line 12 column 10).
 As to claim 9, Faulhaber, Jr. teaches a method, comprising: 
launching a machine learning model execution environment for a machine learning model (…provide a flexible execution environment in which machine learning models can be trained and executed irrespective of the type of machine learning model…, lines 43-46 column 3) at a virtual machine on a host computer (…the physical computing device(s) host one or more virtual machine instances…, lines 2-4 column 11); 
determining whether the machine learning model is associated with a dataset that is to be preloaded for use by the machine learning model execution environment during run-time and in response to determining that the machine learning model is associated with the dataset that is to be preloaded, preloading the dataset that is associated with the machine learning model into memory that is accessible by the virtual machine (…The one or more values may include an "InputDataConfig" value that describes the training dataset (e.g., a number of input channels of the data, a MIME type of the data, compression method, data format, etc.) and the storage location (e.g., within the storage virtualization service 1002) where it is stored. The one or more values may include an "OutputDataConfig" value that identifies a storage location where the user desires the results (e.g., "model artifacts") of the model training to be stored. The one or more values may include a "ResourceConfig" value that identifies the resources, ML compute instances, and/or ML storage volumes to deploy for model training. For example, some embodiments provide distributed training, where a user can specify as part of the ResourceConfig element more than one instance is to be used for training. The one or more values may include a "RoleARN" value that indicates a role or set of permissions to be used by the machine lines 21-42 column 26); and 
associating the machine learning model with an application programming interface (API) endpoint (…the user may also configure and deploy an endpoint to be able to interact with the container 1022. For example, a user may create an endpoint configuration with an API call (e.g., a "CreateEndpointConfig" call) and then create the actual endpoint with another API call (e.g., a "CreateEndpoint" call). Such calls may be separate calls or consolidated into one call…, lines 15-19 column 29), wherein the API endpoint is to receive input data provided by a client device for the machine learning model (…a user device 102 can refer to trained machine learning model(s) stored in the ML scoring container(s) 150 using the endpoint…, lines 36-38 column 13), the received input data to be aggregated with data of the preloaded dataset stored in the memory and provided as aggregated input data for the machine learning model (…The one or more values may include an "InputDataConfig" value that describes the training dataset (e.g., a number of input channels of the data, a MIME type of the data, compression method, data format, etc.) and the storage location (e.g., within the storage virtualization service 1002) where it is stored. The one or more values may include an "OutputDataConfig" value that identifies a storage location where the user desires the results (e.g., "model artifacts") of the model training to be stored. The one or more values may include a "ResourceConfig" value that identifies the resources, ML compute instances, and/or ML storage volumes to deploy for model training. For lines 21-42 column 26) to obtain output data of the machine learning model, and wherein the output data of the machine learning model is to be returned to the client device (…use the input included in the execution request as an input parameter, and generate a corresponding output…, lines 61-63 column 13). 
As to claim 10, Faulhaber, Jr. further teaches instantiating the virtual machine on the host computer at an application platform (…the physical computing device(s) host one or more virtual machine instances…, lines 2-4 column 11).
 As to claim 11, Faulhaber, Jr. further teaches receiving a request by the client device to configure the API endpoint; and identifying configuration information specified by the request and stored at an application platform, wherein the configuration information comprises one or more of an identifier of the machine learning model, an address of the API endpoint, an identifier of the preloaded dataset, or instructions to preload the preloaded dataset into the memory (…the user may also configure and deploy an endpoint to be able to interact with the container 1022. For example, a user may create an endpoint configuration with an API call (e.g., a "CreateEndpointConfig" call) and then create the actual endpoint lines 15-19 column 29). 
As to claim 12, Faulhaber, Jr. further teaches receive, from the client device, a first request comprising first input data that is to be combined with the data of the preloaded dataset to generate the aggregated input data and be applied as input to the machine learning model, obtain from the machine learning model first output data based on the aggregated first input data, and cause a first response comprising an indication of the first output data of the machine learning model to be sent to the client device (…The executable instructions can include input parameters, and the input included in the execution request can be supplied by the virtual machine instance 142 as the input parameters. With the machine learning model characteristics and the input parameters provided, execution of the executable instructions by the virtual machine instance 142 can be completed, resulting in an output.  In some embodiments, the virtual machine instance 142 stores the output in the model prediction data store 180. Alternatively or in addition, the virtual machine instance 142 transmits the output to the user device 102 that submitted the execution result via the frontend 149…, lines 1-13 column 14). 
As to claim 13, Faulhaber, Jr. further teaches the first request comprises a data identifier associated with the data of the preloaded dataset (…a CreateTrainingJob request message indicates one or more values. The one or more values may include an "AlgorithmSpecification" value that identifies the training algorithm to use (e.g., a location/path of the container image 1011 that contains the training algorithm 1014 and algorithm-specific metadata, and identifies an input mode lines 10-26 column 26). 
As to claim 14, Faulhaber, Jr. further teaches the data identifier comprises a user identifier of a user of the client device, and wherein the data of the preloaded dataset that is associated with the data identifier comprises user information associated with the user of the client device (…The frontend 129 processes the requests and makes sure that the requests are properly authorized. For example, the frontend 129 may determine whether the user associated with the training request is authorized to initiate the training process…, lines 43-47 column 15). 
As to claim 15, Faulhaber, Jr. further teaches generating the preloaded dataset based on a threshold number of recent requests to the API endpoint by the client device (…a CreateTrainingJob request message indicates one or more values. The one or more values may include an "AlgorithmSpecification" value that identifies the training algorithm to use (e.g., a location/path of the container image 1011 that contains the training algorithm 1014 and algorithm-specific metadata, and identifies an input mode for training data to be provided to the container (e.g., as files, as named pipes). The one or more values may include a "HyperParameters" value that specifies lines 10-26 column 26). 
As to claims 16-20, note the discussions of claims 1-3 and 6-7 above, respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Publication No. 2020/0167437 discloses a simulation workflow manager obtains a set of parameters for simulation of a system and training of a reinforcement learning model for optimizing an application of the system.
U.S Publication No. 2020/0074241 discloses a reinforcement learning architecture for facilitating reinforcement learning in connection with operation of an external real-time system that includes a plurality of devices operating in a real-world environment.
U.S Publication No. 2015/0199208 discloses data indicative of the size of an intermediate data set generated by a first resource device is received at a computing device, and the intermediate data set is associated with a virtual machine (VM) to process the intermediate data set.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194